Citation Nr: 1435220	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a cervical spine disability, claimed as a neck condition.

3. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1968 to July 1971 and from June 1974 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1. A September 1997 rating decision denied the Veteran's request to reopen the claim of entitlement to service connection for residuals of a back injury.  

2. The Veteran filed a notice of disagreement in January 1998.

3. A statement of the case was issued June 1999 and the Veteran was notified of his appellate rights.

4. Veteran did not file a substantive appeal.  

5. Evidence received since the September 1997 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability.

6. A chronic cervical spine disability was not manifested in active service; and any current cervical spine disability is not otherwise etiologically related to such service.

7. A chronic lumbar spine disability was not manifested in active service; and any current lumbar spine disability is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The September 1997 rating decision which denied the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the September 1997 rating decision in connection with Veteran's claim of entitlement to service connection for a lumbar spine disability is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.309 (2013).

4. The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 3.159 (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received sufficient notification through VCAA letters dated November 2009 and January 2010.  These notice letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Both letters also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, see Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), and the November 2009 letter included the requirements of new and material evidence with respect to the Veteran's application to reopen his previously disallowed claims pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally the letters advised him of what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination in March 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides a full rationale for the etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Claim to Reopen

The RO initially denied service connection for a back condition in April 1984.  The Veteran did not file a notice of disagreement with this claim.  In March 1993 the RO denied the Veteran's claim that the April 1984 rating decision was the result of clear and unmistakable error.  Also, via rating decisions in August 1988, April 1989, October 1992, and September 1997, the Veteran was denied claims to reopen the issue of service connection for a back condition or residuals of a back injury.  The Veteran was notified of the September 1997 decision and filed a Notice of Disagreement in January 1998.  A statement of the case was issued in June 1999.  The Veteran was notified of his appellate rights; however, the Veteran did not file a substantive appeal.  Therefore, the September 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 1997 rating decision includes statements by the Veteran, private treatment records, and a March 2010 VA examination report.  Significantly, the March 2010 VA examiner includes a diagnosis of degenerative joint disease of the lumbar spine when previously only degenerative disc disease had been diagnosed.  

The Board concludes that the March 2010 VA examination report is new and material with respect to the issue of entitlement to service connection for a lumbar spine disability.  This evidence relates to an unestablished fact necessary to substantiate the claim, namely the etiology of the Veteran's lumbar spine condition.  Furthermore, this evidence is not cumulative or redundant and must raises a reasonable possibility of substantiating the claim, thus, it constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine disability must be reopened.
 
II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic disabilities, including the Veteran's degenerative joint disease (i.e. osteoarthritis) of both the cervical spine and lumbar spine, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a); Dorland's Illustrated Medical Dictionary at 1344 (32nd ed. 2012).  

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed degenerative joint disease (i.e. osteoarthritis) is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.  

The Veteran asserts entitlement to service connection for a lumbar spine disability and a cervical spine disability, claimed as a neck condition, is warranted on a direct basis due to an in-service injury.  While the evidence reveals that the Veteran currently suffers from degenerative joint disease and degenerative disc disease of the lumbar spine and degenerative joint disease of the cervical spine the evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.

Service treatment records indicate that, in May 1976, the Veteran was sitting on a metal bench in an armored personnel carrier that traversed rough terrain.  The Veteran was launched towards the ceiling of the vehicle where he struck his head and immediately afterwards fell back onto the bench he was sitting on striking his tailbone.  June 2010 Notice of Disagreement.  The Veteran was taken to the emergency room at Darnall Army Hospital, Fort Hood, Texas.  The emergency room record indicates the Veteran complained of cervical and thoracic spine pain.  The Veteran has testified that, though unreported, he complained of lumbar spine pain when admitted to the emergency room.  September 1993 RO Hearing Transcript page 5.  A consult sheet completed three days after the incident indicates the Veteran suffered a sprain of the cervical and lumbar spine.  Three times in July 1977 and once in August 1977 the Veteran presented with what was noted as chronic lower back pain.  See Service Treatment Records.  There is no indication the Veteran returned for further treatment for his back in service.  Significantly, a November 1977 Report of Medical Examination conducted shortly before the Veteran's service separation noted a normal clinical evaluation of the spine and musculoskeletal system.  Additionally, on a Reports of Medical History, completed at the same time, the Veteran answered no to the question have you ever had or have you now recurrent back pain.  Therefore, the Board concludes that, though noted as chronic lower back pain, the Veteran in-service back condition was acute in nature in light of both the medical examiner and the Veteran's failure to report any spinal or back pain issues at service separation.

Post-service medical evidence of a lumbar spine disability is first documented by an October 1983 x-ray, which indicated significant narrowing of the L4-5 intervertebral disc space.  The reviewing doctor indicated that this narrowing had largely developed since the last study conducted in November 1981.  The Board notes, at best, this is approximately four years following the Veteran's separation from active service.  Post-service medical evidence of a cervical spine disability is first documented in 1997.  See March 2010 VA Examination Report.  This is approximately 20 years after active service.  Lapses in time between service and the first treatment and diagnosis of a back disability weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The record contains a current diagnosis of disabilities of both the lumbar and cervical spine and evidence of an in-service back injury resulting from being tossed around in an armored personnel carrier.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.  

The Veteran was provided a VA examination in March 2010 to address the nature and etiology of his current lumbar and cervical spine disabilities.  Following a review of the Veteran's pertinent medical history, including service treatment records, and a clinical examination of the Veteran, the VA examiner opined that the Veteran's current degenerative disc disease of the lumbar and cervical spine is less likely than not related to active service.  In regard to the lumbar spine, the VA examiner noted the absence of any indication by the Veteran or medical examiner of back pain or spinal abnormality at discharge; furthermore, the VA examiner points to the October 1983 doctor's opinion that the degenerative changes shown by x-ray had developed since the last x-ray in 1981.  In regards to the cervical spine, the VA examiner noted the lack of evidence of a chronic condition in service and the lack of complaints of cervical spine condition until 20 years after service.  

The record does not contain a competent medical opinion linking the Veteran's current lumbar or cervical spine disabilities to his active service or any incident therein.  The Board acknowledges the Veteran's assertions that his current lumbar and cervical spine disabilities are the result of his in-service injury.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., back pain, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no evidence of a continuity of symptomology since active service.  The Board observes that the doctor who examined the October 1983 x-ray reported that the degenerative changes to the lumbar spine that were shown developed since 1981.  Meaning the degenerative changes of the lumbar spine did not start until around four years after active service.  Also, the record indicates the Veteran did not seek treatment for his cervical spine until 1997.  March 2010 VA Examination Report.  This is approximately 20 years since the Veteran separated from service.  

Finally, certain chronic diseases, including degenerative joint disease (i.e., osteoarthritis), may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran has not provided evidence that degenerative joint disease of the lumbar or cervical spine manifested within a year of service discharge.  Therefore, the presumption of service connection does not apply in this case. 

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed degenerative disc disease of the lumbar and cervical spine is etiologically related to his active service.  The normal medical findings at the time of separation from service, as well as, the absence of any medical records of a diagnosis or treatment for many years after service are also probative evidence against the claim for direct service connection.  In addition, the facts of this case do not warrant presumptive service connection for the Veteran's lumbar or cervical spine disabilities, because these condition did not manifest to a degree of 10 percent within one year of his discharge from active service. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a lumbar spine and cervical spine disability on both a presumptive and direct basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disability is reopened.

Service connection for a cervical spine disability, claimed as a neck condition, is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


